COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-200-CV

 
MIKE 
LEDBETTER                                                                  APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                              APPELLEE
 
----------
 
FROM 
THE PROBATE COURT OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
December 19, 2003, we notified appellant, in accordance with rule of appellate 
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee 
was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid 
the $125 filing fee. See Tex. 
R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 43.4.
   
                                                                  PER 
CURIAM

  
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
February 12, 2004

 
NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court 
and the Courts of Appeals, reprinted in Appendix to the Texas Rules of Appellate Procedure (Vernon 2002).